Citation Nr: 1742436	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Disabled American Veterans 


ATTORNEY FOR THE BOARD

L. Crohe, Counsel




INTRODUCTION

The Veteran had active service from December 1966 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2015, the Board remanded the claim for further development. 

With respect to the TDIU claim, the United States Court of Appeals for Veterans Claims (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Records considered in conjunction with the Veteran's claim for Social Security Administration (SSA) disability benefits were associated with the Veteran's electronic file in October 2009 and indicated that the Veteran's PTSD, among other things, interfered with his employment.  Also, during his October 2011 and 2015 VA examinations, the Veteran reported that he had been fired three times, worked multiple jobs, and last worked in 2005, ultimately raising the issue in conjunction with the increased rating claim for PTSD.  The Board accordingly finds that this issue is presently before it pursuant to Rice, and must be considered in adjudication of this appeal.

In June 2017 the Veteran submitted a motion to expedite his appeal due to financial hardship.  Upon review of the record, the Board finds good cause to do so.  As such, the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).

The Board's decision granting a 50 percent rating for PTSD is set forth below.  The issues of entitlement to a rating in excess of 50 percent for PTSD and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From the October 14, 2010, effective date of the award of service connection for PTSD, the Veteran's psychiatric symptoms have included nightmares; fear; anger; flashbacks; intrusive thoughts; suspiciousness; limited range of affect; depressed, anxious, irritable and sad mood; hypervigilance and heightened startle response; isolation and avoidance of people; anxiety; chronic sleep impairment; short term memory loss; mild memory loss such as forgetting names, directions, or recent events; panic attacks; feelings of hopelessness; and decreased interest or pleasure in doing things.


CONCLUSION OF LAW

From October 14, 2010, the criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The Board is specifically limiting its adjudication to awarding immediate increased compensation where warranted, and deferring any adjudicative action which may be adverse to the Veteran.  For these reasons, the Board finds that all notification and development actions needed to fairly adjudicate the matters herein decided have been accomplished.

II.  Increased Rating for PTSD

A.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).   The DSM-5 does not include GAF scores.  Because this case was certified to the Board prior to August 4, 2014; the DSM IV, rather than DSM-5 is applicable.  80 Fed. Reg. 14,308 (Mar. 19, 2015); 79 Fed. Reg. 45,093 (Aug. 4, 2014).

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms [,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e. "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in "most areas." Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (a).

B.  Factual Background and Analysis

Following a review of the evidence of record, the Board finds that at least a 50 percent rating is warranted throughout the appeal period from October 14, 2010.

The record reflects that the Veteran was awarded SSA disability benefits in January 2010 for his peripheral vascular disease and disorders of the back with a disability date of April 1, 2009.  On an associated disability determination and transmittal form anxiety related disorders was also reported.  A psychiatric review form noted that the Veteran was awarded benefits for physical problems as of April 1, 2009; however, his psychiatric condition was being reviewed to see if it was possible for an earlier onset.  The examiner summarized treatment records from 2007 to 2009 and reported that the records were insufficient to establish a continuing severe impairment during the time period being reviewed.   

VA treatment records included a March 2010 psychiatry note in which the Veteran reported his sleep as "pretty good" and that he still took sleeping pills.  He had nightmares, flashbacks, and intrusive thoughts.  His mood was irritable and sad at times.  He denied any suicidal or homicidal ideas or plans.  His activities included walks, watching television, and reading.  He lived with his mother who was 83 years old.  On examination, his mood and affect were reported as abnormal, and delusions, hallucinations, suicidal ideations, and aggression were absent.  He was assigned a GAF score of 45.  On May 2010 psychiatry note, he reported nightmares, flashbacks, intrusive thoughts, and being startled with noises.  His mood was good and irritable.  He denied suicidal or homicidal ideas or plans.  He cared for his mother and visited his brother and sister.  On an August 2010 psychiatry note, the Veteran denied having nightmares.  He indicated that he had flashbacks and intrusive thoughts.  His mood was described as good usually and irritable.  He denied suicidal or homicidal ideas or plans.  He had a tendency to isolate himself.   His activities included doing yard work and helping his mother.  On both the May and August 2010 mental status examinations, his mood and affect were described as abnormal.  Delusions, hallucinations, suicidal ideations, and aggression were reported as absent.  A GAF score of 45 was noted.  

On the October 2011 VA PTSD disability benefits questionnaire (DBQ), the Veteran reported that he was married twice and divorced twice.  He had a daughter from his first marriage and maintained contact with her although she lived in Germany.  He has two grandchildren who also live in Germany.  He reported that he worked various jobs to include farming, playing a guitar in a band, working as a carpenter, and driving a delivery truck.  He reported that he had a problem with telling people off and has been fired three times.  He returned to St. Louis to live with his mother, who was 84.  He indicated that from 1992 until approximately 2006, he drank approximately two beers a night, but he completely quit in 2006 when he came to live with his mother.  The examiner summarized the Veteran's symptoms as causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress or his symptoms were controlled by medication.  The examiner noted that the Veteran's nightmares were being managed by medication.  Without medication, the Veteran would have nightmares every night.  His symptoms included depressed mood, anxiety, chronic sleep impairment, and mild memory loss such as forgetting names, directions, or recent events.  The examiner also noted panic attacks that occur more than weekly as well as weekly or less often.  The examiner assigned a GAF score of 60

In his June 2012 notice of disagreement, the Veteran reported that he took medication to control his panic attacks, but he still had panic attacks even with his medications three to five days a week.  He reported that his long term and short term memory was not good and that he forgot things very easily.  He reported that he did not like being around other people because he did not trust them.  

VA treatment records show that in April and August 2013, the Veteran was alert and oriented times three with no reports of safety concerns including suicidal and homicidal ideations.  He was currently living with his mother, but looking for alternative housing.  He had nightmares, flashbacks, startled with noise, and a tendency to isolate.  On mental status examination, his mood and affect were reported as abnormal.  Delusions, hallucinations, suicidal ideations, and aggression were noted as absent; he was alert and oriented times three; and his concentration was good.  He was assigned a GAF score of 45.  A July 2014 mental health outpatient treatment plan noted that the Veteran posed no risk to self, he reacted to sudden and loud noises, and had short-term memory problems.  He reported that he needed help in feeling less sad, angry, or afraid and needed to sleep better at night.  He was prescribed buspirone, clonazepam (1 mg), and mirtazapine.  The provider noted that the Veteran has not been able to come to terms emotionally with traumatic events as evidenced by anxiety, dreams/nightmares, isolation, and avoidance of people.  

A November 2014 VA mental health record indicated that the Veteran had little interest or pleasure in doing things for the past several days.  He felt down, depressed, or hopeless for several days.  In April 2015, his provider reduced his clonazepam to 0.5 mg to be taken three times a day as needed.  The provider explained to the Veteran the need to decrease his dosage due to potential side effects.  The Veteran reported that storms and loud noises triggered his memories and flashbacks.  He had nightmares 2-3 times a week and flashbacks daily.  A June 2015 record revealed that he was tolerating his medications well.  He claimed that he heard a boom sound and jumped to the floor and hit a coffee table.  He always felt anxious.  The provider discussed his dosage of clonazepam again and at this point, the Veteran was not willing to cut his dosage because he still felt tense.  The provider explained to him the potential side effects of clonazepam.  He reported nightmares, flashbacks, the tendency to isolate, irritability, hypervigilance, heightened startle response, and crowd avoidance.  He denied suicidal or homicidal ideas or plans.  There was no acute anxiety, global insomnia, ruminations, and no command hallucinations or delusions.  He helped his mother by cutting her grass and keeping her yard.  On April and June 2015 mental status examinations, his mood and affect were reported as abnormal delusions and hallucinations, suicidal ideations, and aggression were described as absent.  He was alert and oriented times three and his concentration was good.  He was assigned a GAF score of 45.  On an August 2015 treatment record, the Veteran was alert and oriented times three, calm and cooperative.  He denied having thoughts of harming himself or others.  

On October 2015 VA examination, the Veteran reported that he was currently drinking again after a period of abstinence.  The examiner added that there was no evidence of any symptoms of alcohol use disorder at this time.  The examiner described the Veteran's PTSD as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported that he moved out of his mother's house.  He stated that, "She's 88, she doesn't need the hassle."  He found a place he could afford through HUD/VASH and had been living on his own since 2013.  He stated that he got along fine with his next door neighbors, although he hardly ever saw them.  He got together and played bingo with other people in the complex.  He also casually talked to people in the complex.  Currently, he regularly spent time with his younger brother (2-3 times a week) playing pool in the various pool halls.  He reported that he played pool with approximately 15 other people on Saturdays.  He admitted to drinking approximately three to four beers while at the pool hall.  He denied drinking at home.  He tried not to mix alcohol with clonazepam.  He smoked marijuana a couple times a month.  He checked on his mom once a week.  He stated that she was cared for by her husband and stepson, who lived with her.  He reported that he last worked in 2005 as a carpenter.  He noted that he sought treatment at the VA PTSD clinic approximately twice a year for the past three years and was last seen in June 2015.  He reduced his dosage of clonazepam, but he still took it three times a day along with mirtazapine and buspirone, which he believed helped him.  He denied any psychiatric hospitalizations.  He denied any history of suicidality.  He also denied current suicidal and homicidal ideations, plan, or intent.  He felt sad around Christmas time.  He reported that he didn't see his daughter and her family very often because they lived in Germany.  He denied hallucinations.  Symptoms associated with his PTSD included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, and mild memory loss, such as forgetting names, directions or recent events.

Regarding behavioral observations, the Veteran arrived about 15 minutes early.  He was casually dressed in appropriate clothing and adequately groomed.  His gait was unremarkable.  He responded appropriately throughout the examination.  He was alert and cooperative.  There were no deficits in concentration or attention.  The Veteran's mood was anxious (he rated his anxiety 8/10).  He demonstrated a limited range of affect.  His judgment and insight appeared intact.  His thought processes appeared logical and coherent.  No perceptual disturbances were noted.  His speech was of normal rate, rhythm, and volume.  He was oriented to place, month and year; however, he stated the date as October 10th when the true date was October 8th.  He appeared to provide an accurate representation of his current mental health status.  He also reported that he had quite a bit of intrusive memories lately.  He revealed that he destroyed two coffee tables in the last four months during flashbacks.  He explained that he had flashbacks, jumped for cover, and landed in the middle of a glass table.  Another time, he jumped from his bed to the coffee table and people had to come in and pick him up and off of the table.  He had sporadic distressing dreams.  

The examiner added that the Veteran's PTSD caused social impairment, as evidenced by his tendency to not get close to other people.  In addition, his recent episodes of breaking two coffee tables during flashbacks triggered by loud noises would tend to affect his relationships with those around him at the time and interfered with his ability to keep himself safe.  The examiner reported that as the Veteran was no longer working, his PTSD did not impact his occupational functioning.  The veteran reported that his symptoms were fairly well controlled with medication.  He was in the process of stepping down his clonazepam and reported that he was tolerating the change adequately.  The examiner stated that the current severity of his symptoms appeared to be slightly more severe now than at the time of his last examination.  The examiner explained that his panic attacks were occurring more than once a week and he destroyed two pieces of furniture while in the throes of flashbacks in the last four months.  In addition, although his orientation was generally satisfactory, he reported the date as October 10th, when it was actually October 8th, which indicated some possible problems with memory.  

A December 2015 VA treatment record included a depression screening that was negative for depression.  More specifically when asked if he had little interest or pleasure in doing things and if he felt down, depressed or hopeless, the Veteran responded with "Not at all."  

The above-cited evidence indicates that, since October 14, 2010, the Veteran has had nightmares; fear; anger; flashbacks; intrusive thoughts; suspiciousness; limited range of affect; depressed, anxious, irritable and sad mood; hypervigilance and heightened startle response; isolation and avoidance of people; anxiety; chronic sleep impairment; short term memory loss; mild memory loss such as forgetting names, directions, or recent events; panic attacks; feelings of hopelessness; and decreased interest or pleasure in doing things.  Collectively, these symptoms are of the type and extent, frequency or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity.

The Veteran's GAF scores have ranged from 45 to 60.  Pursuant to the DSM-IV, a GAF score from 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

While the Veteran's GAF scores have fluctuated over time, his lowest score of 45 - is consistent with at least that level of impairment contemplated by the assigned 50 percent rating.  See VA treatment records.

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms at least approximates the criteria under Diagnostic Code 9411 for a rating of 50 percent since the effective date of October 14, 2010.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v Derwinski, 1 Vet. App. 49, 53-56 (1990).

The matter of the Veteran's entitlement to a rating in excess of 50 percent for PTSD is being deferred pending completion of the actions requested on remand.


ORDER

From October 14, 2010, entitlement to an initial disability rating of 50 percent for PTSD is granted.


REMAND

Unfortunately, the Board finds that further AOJ action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted in the Introduction, records considered in conjunction with the Veteran's claim for SSA disability benefits that were associated with the Veteran's claims file in October 2009, along with his contentions during his October 2011 and 2015 VA examinations, reflect that the issue of entitlement to TDIU had been raised by the record in accord with Rice, supra.  Specifically, on Form SSA-3368, Disability Report Form, the Veteran reported that he had trouble working in loud stressful environments due to his PTSD.  Also, during his October 2011 and 2015 VA examinations, the Veteran reported that he had been fired three times, worked multiple jobs, and last worked in 2005.  The Board notes that the Veteran is service-connected for PTSD, rated as 50 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined disability rating is 60 percent.  As such, the Veteran does not meet the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16 (a).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  See 38 C.F.R. §§ 3.321 (b), 4.16(b).

The Veteran has not completed, nor does it appear he was sent, a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In pertinent part, a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him or her from securing or following a substantially gainful occupation, and the treatment he or she has received for the disability(ies).  The veteran is further asked to supply information about his or her employment, including dates when his or her disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his or her last job, and whether the veteran has attempted to obtain employment since he or she became too disabled to work.  Such information can be critical to resolution of this case.

Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after December 2015.

As noted above, the matter of the Veteran's entitlement to a rating in excess of 50 percent for PTSD is being deferred pending completion of the actions requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to provide VA with a completed VA Form 21-8940, (Veteran's Application for Increased Compensation Based on Unemployability) or a comparable statement as to the information requested on this Form.

2.  Obtain and associate with the Veteran's electronic claims file any outstanding relevant VA treatment records dated after December 2015.

3.  Then, after completing any other development deemed necessary, readjudicate the issues of entitlement to an initial rating in excess of 50 percent for PTSD, and entitlement to a TDIU.  

If the evidence demonstrates that the Veteran is no longer working, and that his service-connected disabilities preclude gainful employment, and that he still does not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) for any portion of the appeal period, the AOJ should refer the case to the VA's Director of Compensation Services for consideration of entitlement to a TDIU on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b). 

If any benefit sought is denied, in whole or in part, the AOJ should furnish the Veteran and his representative a Supplemental Statement of the Case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V.  Chiappetta
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


